91 N.Y.2d 902 (1998)
691 N.E.2d 1024
668 N.Y.S.2d 1000
The People of the State of New York, Respondent,
v.
Jose Esquilin, Appellant.
Court of Appeals of the State of New York.
Argued January 13, 1998.
Decided February 11, 1998.
Florian Miedel, New York City, Rosemary Herbert and Richard M. Greenberg for appellant.
Robert M. Morgenthau, District Attorney of New York County, New York City (William McGuire and Sylvia Wertheimer of counsel), for respondent.
Chief Judge KAYE and Judges TITONE, BELLACOSA, SMITH, LEVINE, CIPARICK and WESLEY concur.
*904MEMORANDUM.
The order of the Appellate Division should be affirmed.
As there was evidence to support the lower courts' determination that the police possessed a reasonable suspicion of criminal activity justifying the pursuit of defendant (see, People v Sierra, 83 N.Y.2d 928), the issue is beyond this Court's further review.
Defendant's remaining contention that the trial court violated CPL 310.30 by failing to properly respond to a jury question is without merit.
Order affirmed in a memorandum.